Carretón Harris, Chief Justice, dissenting. I am of the opinion that the court erred in admitting improper testimony, and I think this testimony constituted reversible error. I refer to the evidence given by Mr. Cleve Steed, a resident of Mayflower. Mr. Steed himself stated that he was “no expert,” but the court held that he was qualified as an expert. Mr. Steed, according to his testimony, did not, at least in part, use a correct basis in reaching his conclusions. When asked if he knew of any lands that had sold in Mayflower recently, he responded, “Well, I could dig up some around there.” He didn’t, however, offer any evidence as to sales. In fact, he stated that whatever property is actually selling for on the market doesn’t make a great deal of difference in determining value. “Whatever you think it’s worth, that’s it. Not what someone actually paid for it.” Of course, this is an incorrect standard to apply, and admittedly the witness did not investigate or make any special effort to determine what lands were selling for in Mayflower. Mr. Steed valued the property in litigation before the taking at $45,000.00, and the after value at $4,500.00 to $5,-500.00, leaving a total damage of approximately $40,-000.00, but in my view, he gave no sound factual basis for reaching this figure. I also think reversible error was committed by permitting other evidence from this same witness. On cross-examination, counsel, interrogating the witness, asked: “Q. So bring it all up to this $3,500 an acre you say it’s worth, some of that on the highway would have to be worth 6 or $7,000 an acre wouldn’t it? A. Well, that’s a better grade of property. That’s on the highway there. Speaking of property down there, they had a filling station down there and an acre of property there, and I offered $5,000 for that one acre.”1  Appellant moved to strike this testimony, but the court held that counsel had asked the witness the question, stating, “It is almost responsive to your question, Mr. Gillespie,” and refused to grant the motioh. We have held such evidence inadmissible. Arkansas State Highway Commission v. Elliott, 234 Ark. 619, 353 S. W. 2d 526, and authorities cited therein. The italicized portion of the witness’ statement was not responsive to the question, and strikes me as being merely an attempt to bolster Steed’s evidence. I do not know how much this witness’ testimony influenced the jury verdict, but, under our holdings, when incompetent evidence is introduced, prejudice is presumed. Ark. State Highway Comm. v. Ptak, 236 Ark. 105, 364 S. W. 2d 794. For the reasons herein enumerated, I would reverse the judgment and remand the case.   Emphasis supplied.